Citation Nr: 1717120	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of payment of educational assistance benefits under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill), currently paid at the 80 percent level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from November 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Department of Veterans Affairs (VA) determination that the Veteran was entitled to Chapter 33 educational assistance benefits at the 80 percent level.

In September 2011, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2012, June 2014, and July 2016, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.

At the time of the July 2016 Remand, the Board also remanded two other issues in a separate decision: entitlement to a disability rating in excess of 70 percent for posttraumatic disorder (PTSD) and entitlement to an effective date earlier than December 16, 2014 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The St. Petersburg, Florida RO has jurisdiction over these claims and it appears the RO is still completing the action directed by the Board's remand pertinent to those issues.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Armed Forced for 28 months and 6 days, commencing after September 11, 2001.

2.  Pursuant to regulations prescribed by the Secretary of Defense, particularly Army Regulation 635-200, Chapter 5-17, the Veteran was honorably discharged from active duty service based on a mental condition that was not characterized as a disability, but did interfere with the Veteran's performance of duty, as determined by the Secretary concerned, namely, the Secretary of the Army.


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits at the 100 percent level under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. §38 U.S.C.A. §§ 3311, 3313 (West 2014); Post-9/11 GI Bill, 78 Fed. Reg. 34,250, 34,252 (June 7, 2013); 38 C.F.R. §§ 21.9520, 21.9640 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). 

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the proper rate of payment of education benefits based on the length of the Veteran's military service and the reason and legal authority for the Veteran's discharge from service.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (recognizing that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA requirements not applicable because statute, not evidence, was dispositive of peacetime veteran's claim for pension).

II. Analysis

The Veteran was awarded education benefits, payable at the 80 percent rate, under the Post-9/11 GI Bill.  In written statements and oral testimony, he asserted that he was discharged from active duty due to service-connected PTSD and believes he is entitled to payment of education benefits at the 100 percent rate as a result.

The Veteran's service treatment records document a deployment to Iraq from March 2003 to April 2003 and reference a second deployment to Iraq.  In November 2003, the Veteran was admitted for in-patient psychiatric evaluation and treatment for suicidal ideation with plan and an "extensive history of substance abuse."  The discharge diagnosis was polysubstance abuse, alcohol dependence, PTSD traits.  In December 2003, he was readmitted after he reported to his sergeant that he was having suicidal and homicidal ideation and feeling out of control.  The discharge diagnosis one week later was polysubstance abuse; adjustment disorder with mixed disturbance of emotion and conduct.

A January 2004 outpatient psychology note indicates that the Veteran's unit had gone for six months and the Veteran was not deployable.  A January 2004 outpatient psychiatry note assessed the Veteran as having "much improved mental and emotional [state] with cessation of drug and alcohol use."  The psychiatrist indicated the Veteran did "not meet criteria for PTSD, but certainly had been having significant adjustment difficulty after the war and used illicit substances as a means of coping.  He also clearly had a prominent depressive component, which has remitted and [was] likely multifactorial in origin."  The diagnosis was depressive disorder not otherwise specified (NOS); polysubstance/alcohol abuse.

In December 2003 and January 2004, military medical personnel recommended expeditious separation from the military pursuant to Army Regulation (AR) 635-200, Chapter 5-17.  A February 2004 Army memorandum documented that the Acting Commander initiated action to separate the Veteran from active duty service for "other designated physical or mental conditions" under the provision of AR 635-200, Chapter 5-17 based on mental evaluation in which the Veteran was diagnosed with an adjustment disorder with depressed mood, alcohol dependence, polysubstance abuse, [PTSD] traits, and personality disorder - Cluster B.  The Acting Commander recommended an honorable discharge.  At the conclusion of the separation proceedings, the Veteran was separated from service in accordance with AR 635-200, Chapter 5-17.  The Veteran's DD214 documents the separation authority for his discharge as "AR 635-200, Para 5-18" [sic], lists his separation code as "JFV" (physical condition, not a disability, interfering with performance of duty), and identifies the narrative reason for separation as "physical condition, not a disability."

The Post-9/11 GI Bill, codified at 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  38 U.S.C.A. § 3311 (West 2014).  The statute defines eligibility on the basis of covered individuals and covered discharges and releases.  Pertinent to this appeal, covered individuals include an individual who serves at least 30 continuous days on active duty in the Armed Forces; and after completion of such service is discharged or released from active duty in the Armed Forces for a service-connected disability.  38 U.S.C.A. § 3311(b)(2).  Covered individuals also include an individual who serves an aggregate of at least 24 months, but less than 30 months, on active duty in the Armed Forces; and before completion of service on active duty of an aggregate of 30 months, is discharged or released from active duty as described in subsection (c).  Id. § 3311(b)(4).  

Subsection (c) describes covered discharges and releases from active duty for purposes of establishing entitlement to education benefits under the Post-9/11 GI Bill.  Specifically, the covered discharges and releases include four variations of honorable discharge or release from active duty, as characterized by the Secretary concerned.  The first is a discharge from active duty in the Armed Forces with an honorable discharge.  Id. § 3311(c)(1).  The second and third involve a release from active duty characterized by the Secretary concerned as honorable service with placement on the retired list or temporary disability retired list, transfer to the Fleet Reserve or Fleet Marine Corps Reserve, or for further service in a reserve component of the Armed forces.  Id. § 3311(c)(2), (3). 

The final covered discharge or release is a discharge or release from active duty in the Armed Forces after service on active duty in the Armed Forces characterized by the Secretary concerned as honorable service for (A) a medical condition which preexisted the service of the individual as described in the applicable paragraph of subsection (b) and which the Secretary determines is not service-connected; (B) hardship; or (C) a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary concerned in accordance with regulations prescribed by the Secretary of Defense.  Id. § 3311(c)(4); see also 38 C.F.R. § 21.9520(a)(5)(iii) (describing eligibility for chapter 33 education benefits based on active duty service after September 10, 2001, for an individual who serves a minimum of 90 aggregate days excluding entry level and skill training and after completion of such service is discharged or released from service for a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct).

In June 2013, the Department of Defense (DOD) published a final rule that revised DOD regulations pertinent to the Post-9/11 GI Bill under the authority of  38 U.S.C.A. Chapter 33; the DOD rule included a definition of "Secretary concerned" for purposes of the Post-9/11 GI Bill.  See 78 Fed. Reg. 34,250, 34,252 (June 7, 2013) (to be codified at 32 C.F.R. pt. 65).  The rule defined "Secretary concerned" as follows: "For a member of the Army, the Navy, the Air Force, the Marine Corps, and the Coast Guard when it is operating as a Service of the Department of the Navy, the term means the Secretary of the Military Department with jurisdiction over that Service member...."   Id.

In this case, the Veteran was a member of the U.S. Army and the Secretary of the Army had jurisdiction over him, including legal authority to characterize his discharge from active duty.  Again, the Veteran's service personnel records document that the Army discharged him from active duty service pursuant to AR 635-200, Chapter 5-17 for his psychiatric condition, which the Army did not consider a disability.  Therefore, the Veteran meets the basic eligibility requirements for Post-9/11 GI Bill education benefits based on the length of his active duty service of at least 24 months, but less than 30 months; and based on his honorable discharge from service before completion of service on active duty of an aggregate of 30 months due to his mental condition not characterized as a disability by the Secretary concerned pursuant to AR 635-200, Chapter 5-17.  See 38 U.S.C.A. § 3311(b)(4), (c)(4).  

Once basic entitlement is established for Post-9/11 GI Bill education benefits, the next step is determining the proper payment amount.  38 U.S.C.A. § 3313.  The relevant provisions of 38 C.F.R. § 21.9520(b) dictate that benefits will be paid at the following percentages based on aggregate length of creditable active duty service after September 10, 2001: 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9520(b).

In this case, the Veteran had Post-9/11 GI Bill-creditable active duty service from November 2001 to March 2004.  Based on length of the Veteran's creditable active duty service of 28 months and 6 days, Post-9/11 GI Bill education benefits are payable at the 80 percent rate.  The higher, 100 percent rate is not warranted because the Veteran does not meet the length-of-service requirement and he was not discharged from service due to a service-connected disability.

The Board acknowledges that the Veteran is service-connected for PTSD rated as 70 percent disabling, effective from the date following his separation from service.  For this purpose, the Secretary of VA has legal authority to prescribe all rules and regulations necessary or appropriate to carry out the laws administered by the Department of Veterans Affairs, including laws governing establishing entitlement to compensation for service-connected disability.  See 38 U.S.C.A. § 501; see also 38 U.S.C.A. § 101(1) (defining "Secretary" and "Department" as the Secretary of Veterans Affairs and the Department of Veterans Affairs, respectively).  However, the Secretary of VA does not have authority to ignore the characterization of a veteran's military discharge.  

Rather, the Board reiterates that the law for establishing entitlement to Post-9/11 GI Bill education benefits recognizes that the "Secretary concerned" is responsible for characterizing a discharge or release from active duty in the Armed Forces in accordance with regulations prescribed by the Secretary of Defense.  See 38 U.S.C.A. § 3311(c)(4).  Therefore, applying the law to the facts of this case, the Secretary concerned is the Secretary of the Army, and the Veteran was discharged from active duty service for a mental condition that was not characterized as a disability, but did interfere with his performance of duty as determined by the Secretary of the Army in accordance with AR 635-200, Chapter 5-17.  

Based on the Veteran's covered discharge, the Board finds the AOJ correctly determined he is entitled to Post-9/11 GI Bill education benefits at the 80 percent level.  See 38 U.S.C.A. § 3313(c)(3); 38 C.F.R. § 21.9640 (defining rates of payment of educational assistance under 38 U.S.C.A. chapter 33).  

In summary, the Veteran had creditable active duty service for 28 months and was not discharged for a service-connected disability, but rather for a mental condition not characterized as a disability, but which did interfere with performance of duty.  Thus, he is entitled to Chapter 33, Post-9/11 GI Bill benefits at the 80 percent rate and not higher.  While the Board is sympathetic to the Veteran's argument, particularly because VA found the Veteran's current PTSD disability is related to his active duty service, the Board is without authority to grant his claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104 (West 2014).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to education benefits in excess of the 80 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill) is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


